The plaintiff in error, hereinafter called the defendant, was convicted of having possession of intoxicating liquor, and was sentenced to pay a fine of $50 and serve a term of 90 days in the county jail.
The case was tried in February, 1930, and the appeal was lodged in this court in June, 1930. No briefs in support *Page 443 
of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted. We have carefully examined the record, and the evidence is amply sufficient to sustain the judgment and sentence. Where an appeal is prosecuted to this court and no brief in support of the petition in error is filed and no appearance for oral argument made, this court will examine the record for jurisdictional errors and will read the evidence to ascertain if it reasonably supports the judgment, and if no fundamental error is apparent and the evidence is sufficient the case will be affirmed.
The case is affirmed.
CHAPPELL and EDWARDS, JJ., concur.